Appellant has filed a motion for rehearing. Among other things he urgently insists that if we adhere to the holding in the McArthur case, 57 S.W. Rep., 847, which followed Lane's case, 29 Texas Crim. App., 310, this case must be reversed, because the court overruled appellant's challenge to the juror Fritz Strubner, whom appellant claims, was in accordance with the decisions, not a householder. It does appear in said cases that said juror would not be regarded as a householder, though there is some difference between the facts connected with the juror's qualification in this case and those cases. However, if it be conceded that said cases are correct, and that this juror comes within the rule there laid down, and not under the doctrine of Robles v. State, 5 Texas Crim. App., 346, still appellant's bill is not in a condition to raise this question. It does not show that appellant exhausted his peremptory challenges and an objectionable juror was forced on him. The bill says in that respect, as follows: "that the defendant was forced to exercise a peremptory challenge as to said juror, and thereby force upon him a further objectionable juror, to wit: H.L. Scott." This does not show that *Page 171 
appellant exhausted his peremptory challenges, nor does it show, in accordance with the decisions of this court, that H.L. Scott was in any wise objectionable; that is, that he was not a fair and impartial juror. The mere statement that H.L. Scott was objectionable is not sufficient. We hold that no error was shown by appellant's bill of exceptions with reference to the action of the court as to this matter.
We have reviewed sufficiently the other questions raised in the motion, and do not deem it necessary to discuss them further. We adhere to the views expressed in the original opinion. The motion for rehearing is overruled.
Overruled.
Brooks, Judge, absent.